SHERRY RADACK                                                                CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                CLERK OF THE COURT

TERRY JENNINGS                                                               JANET WILLIAMS
EVELYN KEYES                                                                  CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                    Court of Appeals                         PHONE: 713-274-2700
                                                                             FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                  First District of Texas
                                                                             www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                         301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066
                                             May 14, 2015

Harris County District Clerk's Office -
Criminal
Harris County District Clerk - Criminal
1201 Franklin, Ste 3180
Houston, TX 77002
* DELIVERED VIA E-MAIL and HARRIS
COUNTY MESSENGER *

  ATTENTION: Barbara Anderson


  RE:      Court of Appeals Number: 01-15-00421-CR          Trial Court Case Number: 1314602

  Style:     Albert Lynch v. The State of Texas

         Pursuant to this Court’s December 23, 2014 order, SX Nos. 31, 40, 134 and 135 were
  ordered filed for our review during the pendency of the appeal.

         Pursuant to 1997 Supreme Court Order B.4, SX Nos. 31, 40, 134 and 135 are being
  returned to the District Clerk’s Office.

                                                    Sincerely,




                                                    Christopher A. Prine, Clerk of the Court

                                                    By Ora Patterson, Deputy Clerk


  ** PLEASE SIGN AND RETURN TO THE FIRST COURT OF APPEALS.


  Received by:                                                Date: